UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Edge Therapeutics, Inc. (Name of Issuer) Common Stock, $0.00033 Par Value (Title of Class of Securities) (CUSIP Number) David L. Stepp Venrock 3340 Hillview Avenue Palo Alto, California 94304 Telephone: (650) 561-9580 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 6, 2015 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Explanatory Note The following constitutes the Schedule13D filed by the undersigned (the “Schedule13D”). This Schedule13D is being filed by the Reporting Persons (as defined below) to report the acquisition of shares of Common Stock (as defined below) of the Issuer (as defined below) on October 6, 2015 as described in Item3 below. CUSIP No. 279870109 1. Name of Reporting Persons Venrock Healthcare Capital Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) PN 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. CUSIP No. 279870109 1. Name of Reporting Persons Venrock Healthcare Capital Partners II, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) PN 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. CUSIP No. 279870109 1. Name of Reporting Persons VHCP Co-Investment Holdings, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) OO 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. CUSIP No. 279870109 1. Name of Reporting Persons VHCP Co-Investment Holdings II, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) OO 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. CUSIP No. 279870109 1. Name of Reporting Persons VHCP Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) OO 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. CUSIP No. 279870109 1. Name of Reporting Persons VHCP Management II, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) OO 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. CUSIP No. 279870109 1. Name of Reporting Persons Hove, Anders 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) IN 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. CUSIP No. 279870109 1. Name of Reporting Persons Koh, Bong 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)x 1(b)¨ 3. SEC USE ONLY 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)¨ Percent of Class Represented by Amount in Row (9) 7.2%3 Type of Reporting Person (See Instructions) IN 1 Venrock Healthcare Capital Partners, L.P. (“VHCP”); Venrock Healthcare Capital Partners II, L.P. (“VHCP II”); VHCP Co-Investment Holdings, LLC (“Co-Invest”); VHCP Co-Investment Holdings II, LLC (“Co-Invest II”); VHCP Management, LLC; VHCP Management II, LLC; Anders Hove and Bong Koh are members of a group for the purposes of this Schedule 13D. 2 Consists of shares of the Issuer’s Common Stock held as follows:114,124 held by VHCP, 1,375,754 held by VHCP II, 20,876 held by Co-Invest and 557,826 held by Co-Invest II. 3 This percentage is calculated based upon 28,593,673 shares of Common Stock of the Issuer outstanding upon completion of the Issuer’s initial public offering, including shares issued upon the exercise in full of the underwriters of the offering of their option to purchase additional shares, based on disclosure in the Issuer’s final prospectus and current report on Form 8-K filed with the Securities and Exchange Commission on October 2, 2015 and October 6, 2015, respectively. Item1. Security and Issuer (a)This statement on Schedule13D relates to the common stock, par value $0.00033 per share (“Common Stock”) of Edge Therapeutics, Inc., a Delaware corporation (the “Issuer”). (b)The principal executive offices of the Issuer are located at 200 Connell Drive, Suite 1600, Berkeley Heights, NJ 07922. Item2.Identity and Background (a)Venrock Healthcare Capital Partners, L.P. Venrock Healthcare Capital Partners II, L.P. VHCP Co-Investment Holdings, LLC VHCP Co-Investment Holdings II, LLC VHCP Management, LLC VHCP Management II, LLC Anders Hove Bong Koh (b) New York Office: Palo Alto Office: Cambridge Office: 530 Fifth Avenue 3340 Hillview Avenue 55 Cambridge Parkway 22nd Floor Palo Alto, CA 94304 Suite 100 New York, NY 10036 Cambridge, MA 02142 (c) The principal business of each of the Reporting Persons is the venture capital investment business. (d) During the last five years, none of the Reporting Persons has been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, none of the Reporting Persons has been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject (f) All entities are organized in Delaware. The individuals are both United States citizens. Item3.
